The defendant’s claims of alleged improprieties in the prosecutor’s summation are unpreserved for appellate review, as the defendant failed to raise any objections to the remarks he now contends were improper (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]; People v Thompson, 62 AD3d 817, 818 [2009]). In any event, the remarks at issue were either fair comment on the evidence (see People v Ashwal, 39 NY2d 105, 109-110 [1976]; People v Scrimo, 67 AD3d 825 [2009]; People v Rodriguez, 67 AD3d 712 [2009]), or constituted harmless error (see People v Crimmins, 36 NY2d 230, 241-242 [1975]; People v Thompson, 62 AD3d at 818). Rivera, J.P., Dillon, Miller and Roman, JJ., concur.